Citation Nr: 1448450	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a right foot fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2002 to September 2002 and from February 2003 to June 2005.  

This matter comes on appeal before the Board of Veterans' Appeals from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San  Diego, California, which in pertinent part, denied the benefit sought on appeal. 

In August 2011, the Veteran testified before the undersigned Acting Veterans' Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board remanded the matter on appeal in October 2011 to the RO (via the Appeals Management Center (AMC)) for additional development.  The Board instructed that the Veteran should be afforded a new VA foot examination to determine whether the Veteran has any current diagnosed foot disorder that is etiologically related to his in-service right foot fracture.   A review of the record reflects that the Veteran was afforded with such a VA examination in December 2011 and his claim was readjudicated in a July 2012 supplemental statement of the case (SSOC).  The Board finds that there has been compliance with its 2011 remand directives, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the Board finds that the claims for entitlement to service connection for bilateral plantar fasciitis and bilateral foot arthritis, both as secondary to service-connected bilateral pes planus have been raised by the record.  See the December 2011 VA examination report.  These claims have not yet been addressed by the Agency of Original Jurisdiction (AOJ) and are referred back for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The competent evidence of record does not show that the Veteran has a current diagnosed disorder as residual of an in-service right foot fracture.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right foot fracture have not been met. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA sent a letter to the Veteran in October 2007 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims. 

The Veteran was afforded with VA examinations in April 2008, February 2009, and December 2011 to determine the nature and etiology of the Veteran's claimed right foot fracture.  As noted in the Board's 2011 remand, it was unclear from the medical record whether the Veteran had a current disability as residual of an in-service right foot fracture.  Notably, the December 2011 VA examination report specifically addressed whether the Veteran had current foot disability as residual of right foot fracture that was separate from his service-connected bilateral pes planus.  Each of examination reports show that the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and findings from clinical examination.  The examiners provided medical conclusions support by rationale.  The Board finds that the VA examination reports are fully adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, there is no presumed service connection because arthritis was not medically shown within one year of discharge.  Indeed, there is no medical evidence that the Veteran has a current diagnosis of arthritis of the feet until the most recent VA examination in December 2011, which comes well beyond the first year after his separation from his second period of service. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for residuals of in-service right foot fracture.  He reports that he fractured his right foot when he dropped an ammunition case on his right foot during his first period of service and he has experienced bilateral foot pain since then.  

The service treatment records do show treatment for a right foot fracture in 2002.  These records indicate that the Veteran suffered a fracture of his right foot.  An April 2002 x-ray film showed findings of old fracture of the fifth proximal phalanx base.  He was provided with crutches.  A June 2002 service treatment record shows that the Veteran complained of right foot pain with prolonged standing, but a July 2002 service treatment record notes that the Veteran felt "100% better and is ready to [return to full duty]."  None of the subsequent service treatment records show findings of chronic residuals from the 2002 injury.  Although the subsequent service treatment records are replete with complaints of bilateral foot pain, these records do not reflect findings of residual problems from the right foot fracture.  See July 2007 and February 2008 reserve service examination reports and medical history reports. 

An April 2008 VA examination report shows that the Veteran reported that he fractured his right metatarsal in 2002 and he complained of right foot pain since then.  The Veteran also reported that he has experienced left foot pain since 2002.  On clinical evaluation, there was evidence of tenderness and moderate degree of valgus in both feet.  There was no evidence of deformity or foot malalignment in the right foot.  X-ray film only revealed findings of moderate pes planus, and there was no evidence of residual fracture in the right foot.  The Veteran was diagnosed with a history of right foot fracture and with current diagnoses of bilateral pes planus and bilateral plantar fasciitis. 

Subsequent VA treatment records show that the Veteran presented with complaints of bilateral foot pain and he was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  Notably, a June 2008 VA x-ray film of the right foot revealed no bone abnormalities.  

The Veteran was afforded another VA examination in February 2009 in conjunction with this claim.  The report shows that the Veteran complained of bilateral foot pain, stiffness, and swelling since 2002.  Clinical evaluation revealed finding of tenderness in both feet.  The Veteran had active motion in the metatarsal joint of the right big toe and there was no evidence of painful motion, swelling, malalignment, or deformity in the right foot.  There was evidence of bilateral pes planus and bilateral valgus.  X-ray film of the right foot revealed no bone abnormalities.  The VA examiner concluded that the Veteran's right foot fracture had resolved, and there was no current disability related to his in-service right foot fracture. 

Pursuant to the Board's 2011 remand directives, the Veteran was afforded another VA examination to determine whether he had any current residuals from the 2002 in-service right foot fracture.  In the examination report, the VA examiner noted that the Veteran had a previous diagnosis of metatarsal fracture of the right foot and he had current diagnosis of bilateral pes planus.  The Veteran complained of bilateral foot pain, with more pain located in the heels than in the arches, which increased in severity with activity.  He also complained of swelling in both of his feet.  Clinical evaluation revealed evidence of bilateral flat foot with minimal arch restoration on heel rise and bilateral mild bunions.  There was also x-ray evidence of arthritis in both feet.  The VA examiner concluded that the Veteran did not have any current residual from the in-service right foot fracture.  Instead, the VA examiner concluded that the Veteran's subjective complaints and objective evidence on clinical evaluation were associated with his current diagnoses of bilateral pes planus and bilateral plantar fasciitis.  The VA examiner opined that the Veteran's current diagnosed disorders were not etiologically related to his 2002 in-service right foot fracture. 
 
In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has current diagnosis of residual of right foot fracture.  Indeed, none of the VA x-ray film shows findings of residuals of old fracture in the right foot.  While the record does consistently show complaints of foot pain, tenderness, and swelling, and there is x-ray evidence of arthritis in December 2011, the December 2011 VA examiner concluded that the Veteran's subjective complaints of foot pain and the objective findings on clinical evaluation were consistent with his already service-connected bilateral pes planus disability. 

The Board notes that the 2002 service diagnostic evidence shows that the Veteran fractured his metatarsal of his right foot.  However, the subsequent post-service VA x-ray evidence shows no bone abnormalities involving the Veteran's right foot until the more recent evidence of arthritis in 2011, which was attributed the Veteran's already service-connected bilateral pes planus.  See December 2011 VA examination report. 

The Board acknowledges that the Veteran is competent to observe pain and similar symptoms.  The probative medical evidence of record, however, shows that the Veteran's current complaints of right pain are attributable to his diagnoses of pes planus and plantar fasciitis, which affects both of his feet.  As already noted, the Veteran has already been awarded service connection for bilateral pes planus disability and his bilateral plantar fasciitis has been referred to the AOJ for consideration as secondary to his bilateral pes planus disability.  The Veteran lacks the medical training or credentials to distinguish between different known foot diagnoses, as opposed to observing symptoms.

There has been no diagnosis of residuals of a right foot fracture since the Veteran filed his claims in September 2007.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with a disability involving his right foot other than his already service-connected bilateral pes planus disability and his diagnosed with bilateral plantar fasciitis at any time during the course of the appeal.  Again, the December 2011 VA examiner opined that the Veteran's current bilateral plantar fasciitis was not a residual of the 2002 right foot fracture.  

Thus, the evidence does not demonstrate that the Veteran has a current disability due to residuals of an in-service right foot fracture at any time during the course of the appeal. In the absence of any diagnosed disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for residuals of a right foot fracture is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


